Citation Nr: 1515777	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  

2.  Entitlement to service connection for a respiratory disability causing breathing difficulties, to include asbestosis.


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On October 23, 2014, prior to the promulgation of a decision in the appeal, the Veteran provided written notification that he withdrew his appeal for service connection for a respiratory disability causing breathing difficulties, to include asbestosis


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for service connection for a respiratory disability causing breathing difficulties, to include asbestosis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made in writing by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in October 2014, the Veteran withdrew his appeal of the issue of service connection for a respiratory disability before the Board issued a decision and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the claim for service connection for a respiratory disability causing breathing difficulties, including asbestosis, is dismissed.


ORDER

The appeal for service connection for a respiratory disability causing breathing difficulties, including asbestosis, is dismissed.


REMAND

Although the Veteran has withdrawn his appeal for service connection for a respiratory disability causing breathing difficulties, he expressly stated he wanted to continue his appeal for service connection for an acquired psychiatric disorder, which in this case he contends is PTSD.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board has therefore stated the issue as set forth on the first page of this decision.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in July 2014.  Unfortunately, an audio malfunction prevented preparation of a transcript.  The Board advised the Veteran about the malfunction in August 2014 and offered the Veteran the option of a new hearing.  The Veteran has chosen to appear for a new hearing and the matter must now be returned to the RO to provide the Veteran the opportunity for a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be conducted at the RO before a Member of the Board or via videoconference, and notify him of the scheduled hearing at the current address of record.  A copy of the notice provided to the Veteran and his service representative of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


